UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to QUAMTEL, INC. (Exact name of small business issuer as specified in its charter) Nevada 000-31757 90-0781437 (State of Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 14911 Quorum Drive, Suite 140, Dallas, Texas75254 (Address of Principal Executive Office) (Zip Code) (972) 361-1980 (Issuer’s telephone number, including area code) Indicate whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes¨Noþ APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares outstanding of each of the issuer's classes of common equity as of August 17, 2012 is 86,103,251. QUAMTEL, INC. Table of Contents Page Part I – FINANCIAL INFORMATION ITEM 1. FINANCIAL INFORMATION 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4. CONTROLS AND PROCEDURES 19 Part II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 21 ITEM 1A RISK FACTORS 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4. MINE SAFETY DISCLOSURES 22 ITEM 5. OTHER INFORMATION 22 ITEM 6. EXHIBITS 23 SIGNATURES 24 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL INFORMATION INDEX TO FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December31, 2011 4 Unaudited Condensed Consolidated Statements of Operations for the three months and six months ended June 30, 2012 and 2011 5 Unaudited Condensed Consolidated Statement of Stockholders’ Deficiency for the six months ended June 30, 2012 6 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 7 Notes to the Unaudited Condensed Consolidated Financial Statements 8 3 Quamtel, Inc. Condensed Consolidated Balance Sheets June 30, 2012 December 31, 2011 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and deposits Total current assets Restricted cash Property and equipment, net Deferred cost, net - Goodwill and other intangibles, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS'(DEFICIENCY) Current liabilities: Accounts payable $ $ Accrued expenses Unearned revenue Advances from related party Stock-based payable Current portion of notes payable Current portion of convertible debt, net of discount of $55,289 - Total current liabilities TOTAL LIABILITIES Shareholders'(deficiency): Common stock - $0.001 par value; 200,000,000 shares authorized; 83,438,487 and 54,559,987 shares issued and 83,338,487 and 54,459,987 outstanding at June 30, 2012 and December 31, 2011, respectively Preferred stock - $0.001 par value; 50,000,000 shares authorized; no shares issued and outstanding - - Additional paid-in capital Treasury stock, 100,000 shares ) ) Accumulated (deficit) ) ) Total shareholders'(deficiency) ) ) TOTAL LIABILITIES AND SHAREHOLDERS'(DEFICIENCY) $ $ The accompanying notes are an integral part of these unauditied condensed consolidated financial statements. 4 Quamtel, Inc. Unaudited Condensed Consolidated Statement Of Operations For the Three and Six Months Ended June 30, 2012 and 2011 Three Months Six Months Revenues $ Cost of sales Gross profit Operating expenses: Compensation, consulting and related expenses General and administrative expenses Depreciation and amortization Total operating expenses Loss from operations ) Other (income) expense: Interest and financing expense Amortization of debt discount - - Other (income) loss - ) - ) Gain on disposition assets - ) ) ) Total other (income) expense ) ) Loss before income taxes ) Income tax expense - Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share: Net loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Quamtel, Inc. Unaudited Condensed Consolidated Statements of Shareholders' Deficiency For the Six Months Ended June 30, 2012 Total Common Stock Additional Paid- Treasury Accumulated Shareholder Shares Amount in Capital Stock (Deficit) Deficiency Balances as of December 31, 2011 $ $ $ ) $ ) $ ) Common stock issued for services - - Common stock issued for accounts payble - - Common stock issued for cashandsettlement of stock based payable - - Common stock issued for debt settlement - - Common stock issued for debt conversion - - Common stock issued for iTella consulting agreement amendment, as part of deferred cost - - Common stock held in treasury - Recognition of beneficial conversion feature pursuant to modification of debt - Gain on sale of asset to related party - Net loss for six months ended June 30, 2012 - ) ) Balances as of June 30, 2012 $ $ $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Quamtel, Inc. Unaudited Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on disposition of assets ) ) Depreciation and amortization Noncash consulting expense Amortization of deferred cost - Amortization of debt discount - Changes in operating assets and liabilities Accounts receivable Inventory ) Prepaid expenses and deposits Accounts payable ) Accrued expenses ) Related party advance - Stock payable - Unearned revenue ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) Dispositionofassets - Net cash provided byinvesting activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from common stock issuances Proceeds from promissory note issuances Repayment of notes payable ) - Repayments to related party - ) Net cash provided by financing activities Net decreasein cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for taxes $
